DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
Status of the Claims
	Claims 1-7 and 10-22 are pending in this Office Action.
	Claims 1, 3, 10, 17, and 19 are amended.
	Claims 8 and 9 are canceled.
Response to Arguments – Prior Art Rejections
Applicant’s arguments with respect to claims 1, 17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 11-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0300204), in view of Harrar et al. (US 2008/0301749), in further view of Wheelock (US 2016/0294898), and in further view of Cappio et al. (US 2012/0124179).
	Regarding claims 1 and 17, Zhang discloses a method (Paragraphs 6 and 7 illustrate a system that adapts the media stream to the user connection in order to choose the most desirable stream to avoid glitches) comprising:
	obtaining, by a processing system including at least one processor, a selection of a desired perceptual visual quality for a video (Figure 6 and paragraphs 38 illustrate that the system may decide/select which media stream quality to download);
	obtaining, by the processing system, the manifest file (Figures 6, 12, and 13 and paragraphs 38, 54, 55, 67, and 68 illustrate that the system may download the video chunk, from a server, based on the decided/selected video quality, wherein the appropriate segments may be downloaded based on the information contained in the index file 614/1000 (i.e., manifest file));
	selecting, by the processing system, a first video chunk from among a first plurality of video chunks, wherein the first plurality of video chunks is associated with a first time block of 
	storing, by the processing system, the first video chunk in a buffer (Paragraphs 50, 68, 78, and 80 illustrate that the video chunks are downloaded to the buffer).
	Zhang fails to disclose obtaining a user selection of a desired perceptual visual quality for a video; wherein the respective encoding bitrate of the first video chunk is lower than a highest encoding bitrate associated with the subset of the first plurality of video chunks, wherein the manifest file has been filtered, prior to being obtained by the processing system, to remove any video chunks whose respective perceptual visual quality is higher than the desired perceptual visual quality and any video chunks whose respective encoding bitrate is higher than a predefined maximum encoding bitrate.
	Harrar discloses obtaining a user selection of a desired perceptual visual quality for a video (Figures 3 and 4 and paragraphs 25 and 26 illustrate receiving a user selection of the video quality format, SD, HD, or other).
	It would have been obvious before the effective filing date of the claimed invention to modify Zhang to include obtaining a user selection of a desired perceptual visual quality for a 
	Zhang as modified by Harrar fails to disclose wherein the respective encoding bitrate of the first video chunk is lower than a highest encoding bitrate associated with the subset of the first plurality of video chunks, wherein the manifest file has been filtered, prior to being obtained by the processing system, to remove any video chunks whose respective perceptual visual quality is higher than the desired perceptual visual quality and any video chunks whose respective encoding bitrate is higher than a predefined maximum encoding bitrate.
	Wheelock discloses wherein the respective encoding bitrate of the first video chunk is lower than a highest encoding bitrate associated with the subset of the first plurality of video chunks (Paragraph 45 illustrates that the system may begin with the lowest encoded bitrate).
	It would have been obvious before the effective filing date of the claimed invention to modify Zhang in view of Harrar to include wherein the respective encoding bitrate of the first video chunk is lower than a highest encoding bitrate associated with the subset of the first plurality of video chunks as disclosed in Wheelock because it would have allowed the system start with a first bitrate that would have been easier to download in order to allow time to determine the network conditions in order to select the most optimal bitrate to deliver to the user device.
	Zhang as modified by Harrar and Wheelock fails to disclose wherein the manifest file has been filtered, prior to being obtained by the processing system, to remove any video chunks whose respective perceptual visual quality is higher than the desired perceptual visual quality and any video chunks whose respective encoding bitrate is higher than a predefined maximum encoding bitrate.

	It would have been obvious before the effective filing date of the claimed invention to modify Zhang in view of Harrar and Wheelock to include wherein the manifest file has been filtered, prior to being obtained by the processing system, to remove any video chunks whose respective perceptual visual quality is higher than the desired perceptual visual quality and any video chunks whose respective encoding bitrate is higher than a predefined maximum encoding bitrate as disclosed in Cappio because it would have been necessary to remove any undesired information from the manifest such as representations of segments that would not be used for playback to the user.
	Regarding claim 2, Zhang as modified by Harrar, Wheelock, and Cappio discloses wherein the desired perceptual visual quality and the respective perceptual visual quality are measures of a visual quality as perceived by a human eye (Zhang: Figures 6, 12, and 13 and paragraphs 38, 54, 55, 67, and 68 illustrate that the system may download the video chunk, from a server, based on the decided/selected video quality, wherein the appropriate segments may be downloaded based on the information contained in the index file 614/1000 (i.e., manifest file); figure 6 and paragraphs 38 illustrate that the system may decide/select which media stream quality to download) (Cappio: Paragraph 47 illustrates that the system may remove segments from the playlist such as HD (i.e., perceptual visual quality)/high bitrate content).
Regarding claim 3, Zhang as modified by Harrar, Wheelock, and Cappio discloses wherein the desired perceptual visual quality is defined as a user selection on a scale of user selections (Harrar: Figures 3 and 4 and paragraphs 25 and 26 illustrate receiving a user selection of the video quality format, SD, HD, or other) (Cappio: Paragraph 47 illustrates that the system may remove segments from the playlist such as HD (i.e., perceptual visual quality)/high bitrate content).
	Regarding claim 7, Zhang as modified by Harrar, Wheelock, and Cappio discloses the method further comprising, prior to the selecting: filtering, by the processing system, the manifest file to identify the subset of the first plurality of video chunks and the first video chunk (Zhang: Figures 6, 12, and 13 and paragraphs 38, 54, 55, 67, and 68 illustrate that the system may download the video chunk, from a server, based on the decided/selected video quality, wherein the appropriate segments may be downloaded based on the information contained in the index file 614/1000 (i.e., manifest file)) (Wheelock: Paragraph 45 illustrates that the system may begin with the lowest encoded bitrate).
	Regarding claim 11, Zhang as modified by Harrar, Wheelock, and Cappio discloses wherein the manifest file is filtered by a remote server that communicates with the processing system over a network (Zhang: Figures 6, 12, and 13 and paragraphs 38, 54, 55, 67, and 68 illustrate that the system may download the video chunk, from a server, based on the decided/selected video quality, wherein the appropriate segments may be downloaded based on the information contained in the index file 614/1000 (i.e., manifest file)).
	Regarding claim 12, Zhang as modified by Harrar, Wheelock, and Cappio discloses the method further comprising: selecting, by the processing system, a second video chunk from among a second plurality of video chunks, wherein the second plurality of video chunks is associated with Zhang: Figures 6, 12, and 13 and paragraphs 38, 54, 55, 67, and 68 illustrate that the system may download the video chunk, from a server, based on the decided/selected video quality, wherein the appropriate segments may be downloaded based on the information contained in the index file 614/1000 (i.e., manifest file); paragraphs 61-64, 66, 71, 73, and 77 illustrate that the system may choose the video chunks based on the available network bandwidth, and thus, when the bandwidth is low the system would essentially choose the bitrate lower than the highest encoding bitrate); and
	storing, by the processing system, the second video chunk in the buffer (Zhang: Paragraphs 50, 68, 78, and 80 illustrate that the video chunks are downloaded to the buffer).
	Regarding claim 13, Zhang as modified by Harrar, Wheelock, and Cappio discloses wherein the manifest file indicates the respective perceptual visual quality for each video chunk of the first plurality of video chunks (Zhang: Paragraphs 37, 38, and 50 illustrate that the index file (i.e., manifest file) may contain information on the video stream and video chunks such as bit rate information, quality information, the duration of the segments, the size of the files, the number of 
	Regarding claim 14, Zhang as modified by Harrar, Wheelock, and Cappio discloses the method further comprising: retrieving, by the processing system, the first video chunk from the buffer; and presenting, by the processing system, the first video chunk for display (Zhang: Paragraphs 50, 67, and 80 illustrate that the video chunks are downloaded to the buffer to be displayed on the user device).
	Regarding claim 15, Zhang as modified by Harrar, Wheelock, and Cappio discloses wherein the processing system is part of a video player (Zhang: Paragraph 38 illustrates that the application for selecting and rendering the content may be loaded on the playback device).
	Regarding claims 16 and 18, Zhang as modified by Harrar, Wheelock, and Cappio discloses wherein the respective encoding bitrate of the first video chunk is lowest among the subset of the first plurality of video chunks (Wheelock: Paragraph 45 illustrates that the system may begin with the lowest encoded bitrate).
	Regarding claim 21, Zhang as modified by Harrar, Wheelock, and Cappio discloses wherein the respective perceptual visual quality of each video chunk of the plurality of video chunks is stored as metadata with each video chunk (Cappio: Paragraphs 85 and 96 illustrate that the system may use metadata to provide information of the media segment such as information about a quality associated with the requested media segment).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0300204), in view of Harrar et al. (US 2008/0301749), in further view of Wheelock (US 2016/0294898), in further view of Cappio et al. (US 2012/0124179), and in further view of Moorthy et al. (US 2018/0262813).
Regarding claim 4, Zhang as modified by Harrar, Wheelock, and Cappio fails to disclose wherein the desired perceptual visual quality and the respective perceptual visual quality are defined in accordance with a peak signal-to-noise ratio metric.
	Moorthy discloses wherein the desired perceptual visual quality and the respective perceptual visual quality are defined in accordance with a peak signal-to-noise ratio metric (Paragraph 102 illustrates wherein the video quality may be determined by peak-signal-to-noise-ratio (PSNR)).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Moorthy to Zhang in view of Harrar, Wheelock, and Cappio to disclose wherein the desired perceptual visual quality and the respective perceptual visual quality are defined in accordance with a peak signal-to-noise ratio metric because it would have been a common method to use such methods in order to provide the best choices for encoding the video content, wherein neither method provides a significant advantage over the other.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0300204), in view of Harrar et al. (US 2008/0301749), in further view of Wheelock (US 2016/0294898), in further view of Cappio et al. (US 2012/0124179), and in further view of Katsavounidis (US 2019/0028529).
	Regarding claim 5, Zhang as modified by Harrar, Wheelock, and Cappio fails to disclose wherein the desired perceptual visual quality and the respective perceptual visual quality are defined in accordance with a video multi-method assessment fusion metric.
	Katsavounidis discloses wherein the desired perceptual visual quality and the respective perceptual visual quality are defined in accordance with a video multi-method assessment fusion 
	It would have been obvious before the effective filing date of the claimed invention to modify Zhang in view of Harrar, Wheelock, and Cappio to include wherein the desired perceptual visual quality and the respective perceptual visual quality are defined in accordance with a video multi-method assessment fusion metric as disclosed in Katsavounidis because it would have been a common method to use such methods in order to provide the best options for encoding the video content, wherein neither method provides a significant advantage over the other.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0300204), in view of Harrar et al. (US 2008/0301749), in further view of Wheelock (US 2016/0294898), in further view of Cappio et al. (US 2012/0124179), and in further view of Reznik et al. (US 2018/0160161).
	Regarding claim 6, Zhang as modified by Harrar, Wheelock, and Cappio fails to disclose wherein the desired perceptual visual quality and the respective perceptual visual quality are defined in accordance with a structural similarity index.
	Reznik discloses wherein the desired perceptual visual quality and the respective perceptual visual quality are defined in accordance with a structural similarity index (Paragraph 10 illustrates that use of a Structural Similarity Index Metric for the video quality encoding parameter).
	It would have been obvious before the effective filing date of the claimed invention to modify Zhang in view of Harrar, Wheelock, and Cappio to include wherein the desired perceptual visual quality and the respective perceptual visual quality are defined in accordance with a structural similarity index as disclosed in Reznik because it would have been a common method .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0300204), in view of Harrar et al. (US 2008/0301749), in further view of Wheelock (US 2016/0294898), in further view of Cappio et al. (US 2012/0124179), and in further view of Perez Martinez et al. (US 2013/0279521).
	Regarding claim 10, Zhang as modified by Harrar, Wheelock, and Cappio fails to disclose wherein the predefined maximum encoding bitrate is defined by a user from whom the user selection of the desired perceptual video quality is obtained.
	Perez Martinez discloses wherein the predefined maximum encoding bitrate is defined by a user (Paragraph 99 illustrates a user interface to accept user selection of a Quality of Service level that defines one or more Quality of Service parameters that may include a maximum bit rate allowed for download).
	It would have been obvious before the effective filing date of the claimed invention to modify Zhang in view of Harrar, Wheelock, and Cappio to include wherein the predefined maximum encoding bitrate is defined by a user from whom the user selection of the desired perceptual video quality is obtained as disclosed in Perez Martinez because it would allow the user the option to select a desirable maximum encoding bitrate if the user were to desire a lower bitrate that what the user’s bandwidth would allow.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0300204), in view of Harrar et al. (US 2008/0301749), and in further view of Cappio et al. (US 2012/0124179).
Regarding claim 19, Zhang discloses a method (Paragraphs 6 and 7 illustrate a system that adapts the media stream to the user connection in order to choose the most desirable stream to avoid glitches) comprising:
	obtaining, by a processing system including at least one processor, a selection of a desired perceptual visual quality for a video (Figure 6 and paragraphs 38 illustrate that the system may decide/select which media stream quality to download);
	filtering, by the processing system, a manifest file of the video, wherein the manifest file includes information for a plurality of video chunks associated with a first time block of the video, wherein each video chunk of the plurality of video chunks is associated with a respective perceptual visual quality and a respective encoding bitrate (Figures 6, 12, and 13 and paragraphs 38, 54, 55, 67, and 68 illustrate that the system may download the video chunk, from a server, based on the decided/selected video quality, wherein the appropriate segments may be downloaded based on the information contained in the index file 614/1000 (i.e., manifest file); paragraphs 37, 38, and 50 illustrate that the index file (i.e., manifest file) may contain information on the video stream and video chunks such as bit rate information, quality information, the duration of the segments, the size of the files, the number of content segments, position in time of the content segments, the media attributes, information about the time-varying properties of the encoded media streams); and
	sending, by the processing system, the manifest file to a user endpoint device, subsequent to the filtering (Paragraph 38 illustrates that the application for selecting and rendering the content may be loaded on the playback device).
	Zhang fails to disclose obtaining a user selection of a desired perceptual visual quality for a video; wherein the filtering comprises removing from the manifest file information associated 
	Harrar discloses obtaining a user selection of a desired perceptual visual quality for a video (Figures 3 and 4 and paragraphs 25 and 26 illustrate receiving a user selection of the video quality format, SD, HD, or other).
	It would have been obvious before the effective filing date of the claimed invention to modify Zhang to include obtaining a user selection of a desired perceptual visual quality for a video as disclosed in Harrar because it would have been common to provide a user selection of a desired quality of the video content in case the user wants to maintain a particular video quality instead of just receiving the video quality based on the network and device parameters.
	Zhang as modified by Harrar fails to disclose wherein the filtering comprises removing from the manifest file information associated with a first subset of the plurality of video chunks for which the respective perceptual visual quality is greater than the desired perceptual visual quality and information associated with a second subset of the plurality of video chunks for which a respective encoding bitrate is higher than a predefined maximum encoding bitrate.
	Cappio discloses wherein the filtering comprises removing from the manifest file information associated with a first subset of the plurality of video chunks for which the respective perceptual visual quality is greater than the desired perceptual visual quality and information associated with a second subset of the plurality of video chunks for which a respective encoding bitrate is higher than a predefined maximum encoding bitrate (Paragraph 47 illustrates that the 
	It would have been obvious before the effective filing date of the claimed invention to modify Zhang in view of Harrar to include wherein the filtering comprises removing from the manifest file information associated with a first subset of the plurality of video chunks for which the respective perceptual visual quality is greater than the desired perceptual visual quality and information associated with a second subset of the plurality of video chunks for which a respective encoding bitrate is higher than a predefined maximum encoding bitrate as disclosed in Cappio because it would have been necessary to remove any undesired information from the manifest such as representations of segments that would not be used for playback to the user.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0300204), in view of Harrar et al. (US 2008/0301749), in further view of Cappio et al. (US 2012/0124179), and in further view of Lacivita et al. (US 2017/0180825).
	Regarding claim 20, Zhang as modified by Harrar and Cappio discloses wherein the respective perceptual visual quality of the first video chunk matches the desired perceptual visual quality within a predefined threshold tolerance (Zhang: Figures 6, 12, and 13 and paragraphs 38, 54, 55, 67, and 68 illustrate that the system may download the video chunk, from a server, based on the decided/selected video quality, wherein the appropriate segments may be downloaded based on the information contained in the index file 614/1000 (i.e., manifest file); figure 6 and paragraphs 38 illustrate that the system may decide/select which media stream quality to download) (Cappio: Paragraph 47 illustrates that the system may remove segments from the playlist such as HD(i.e., perceptual visual quality)/high bitrate content).

	Lacivita discloses the method further comprising: subsequent to the filtering and prior to the sending, replacing, by the processing system, the information associated with the first subset of the plurality of video chunks with information associated with a first video chunk of the plurality of video chunks (Paragraph 25 illustrates that the manifest may be updated/replacing to represent a version of particular bit rate of the segment, and thus, would only contain the bitrate of that segment an no other bit rates higher than the desired bit rate (i.e., quality)).
	It would have been obvious before the effective filing date of the claimed invention to modify Zhang in view of Harrar and Cappio to include the method further comprising: subsequent to the filtering and prior to the sending, replacing, by the processing system, the information associated with the first subset of the plurality of video chunks with information associated with a first video chunk of the plurality of video chunks as disclosed in Lacivita because it would allow the system to provide a manifest for accessing each desired quality segment.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0300204), in view of Harrar et al. (US 2008/0301749), in further view of Wheelock (US 2016/0294898), in further view of Cappio et al. (US 2012/0124179), and in further view of Lacivita et al. (US 2017/0180825).
	Regarding claim 22, Zhang as modified by Harrar, Wheelock, and Cappio fails to disclose wherein information in the manifest file corresponding to the video chunks whose respective perceptual visual quality is higher than the desired perceptual visual quality the video chunks and 
	Lacivita discloses wherein information in the manifest file corresponding to the video chunks whose respective perceptual visual quality is higher than the desired perceptual visual quality the video chunks and whose respective encoding bitrate is higher than a predefined maximum encoding bitrate is replaced, prior to being obtained by the processing system, with information for video chunks of the plurality of video chunks that were not removed (Paragraph 25 illustrates that the manifest may be updated/replacing to represent a version of particular bit rate of the segment, and thus, would only contain the bitrate of that segment an no other bit rates higher than the desired bit rate (i.e., quality)).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Lacivita to Zhang in view of Harrar, Wheelock, and Cappio to include wherein information in the manifest file corresponding to the video chunks whose respective perceptual visual quality is higher than the desired perceptual visual quality the video chunks and whose respective encoding bitrate is higher than a predefined maximum encoding bitrate is replaced, prior to being obtained by the processing system, with information for video chunks of the plurality of video chunks that were not removed because it would allow the system to provide a manifest for accessing each desired quality segment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dunham et al. (US 10,546,011) (Column 5, lines 21-45); Henaire et al. (US 2018/0192080) (Paragraph 21); von Muhlen et al. (US 2018/0181266) (Figure 13 and paragraph .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425